DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  The preamble statement of invention is not consistent with scope of invention defined by limitations of the body of the claim.
The preamble sets forth a ‘fastening clip’ as the invention with further functional recitation of the ‘component’ and the ‘panel’ indicating that they form part of an intended use for the claimed ‘fastening clip’ but not part of the invention.  However, further limitation of “component being adjacent to the panel and the seal member being positioned entirely externally to an interface between the component and the panel, so that the seal member is not positioned between the component and the panel” unambiguously require a particular arrangement of component, panel, and fastening clip as the invention.
Accordingly, the preamble of the claim should be amended to be consistent in scope with the invention as claimed, i.e., - - A fastening clip attaching a component to a panel - - , or amendment to include a separate line setting forth - - and further including the component and panel - - for example.
Additionally, - - the - - should be inserted before the recitation noted above in order to correct typo or missing words.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,835,190 to Landsberg in view of U.S. Pat. No. 8,221,041 to Hauser.
Landsberg ‘190 teaches limitations for a “fastening clip” – 18. 
Although reference discloses attaching the fastening clip (having a “clip body” - the portion depending below flange (22), as shown) to a panel (14) having an aperture (15), the reference doesn’t teach all limitations of “for attaching a component to a panel, the component and the panel having an aperture extending through the component and the panel, the fastening clip comprising: a clip body that is adapted to be inserted into the aperture”.  That is to say, the reference doesn’t explicitly disclose the lower depending portion of the fastening clip is inserted in a aperture which extends through both panel and component.  However, Hauser ‘041 for example discloses that it is well known in the art to secure a panel and component (2,3) defining an aligned aperture by inserting the body of a similar fastening clip through the aligned aperture of panel and component.  It would have been obvious to one of ordinary skill in the art to insert the body of the fastening clip of Landsberg ‘190 through a panel and component as taught by Hauser ‘190 (wherein the panel and component have dimension corresponding to dimension of the panel (14) of Landsberg ‘190) in order to provide connection and attachment of a third element (18) as taught by Landsberg ‘190 to an assembly of panel 
Landsberg ‘190 teaches further limitation of “the clip body having an internal cavity that receives a threaded fastener along an axis of the cavity” – as shown in Fig 2A for example, “and having a toroidal flange” – at 22, “a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body, each of the retaining clips adapted to press against an undersurface of the panel to attach the retaining clip to the panel” – 29,30, “a plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body, the plurality of biasing tabs adapted to bias the clip body to a centered position within the aperture when the clip body is inserted into the aperture” – 40,42, “the plurality of retaining clips and the plurality of biasing tabs being configured to self-center the fastening clip relative to the component and the panel when the fastening clip is inserted non-perpendicular to the component and the panel” – as shown.
Landsberg ‘190 doesn’t teach further limitation of “and a seal member with an upper seal component and a lower seal component, the toroidal flange engaging the seal member to the clip body”.  However ‘Hauser ‘041 teaches that it is well known to provide a fastening clip with toroidal flange (22) adapted for connection with a seal member 10 having upper and lower seal component for engaging the flange.  It would have been obvious to one of ordinary skill in the art to provide the fastening clip of Landsberg ‘190 with flange adapted for connection with a seal and seal member as component being adjacent to the panel and the seal member being positioned entirely externally to an interface between the component and the panel, so that the seal member is not positioned between the component and the panel”.
As regards claim 2, Landsberg ‘190 teaches further limitation of “a plurality of ratchet fingers coupled to the clip body and extending inwardly into the internal cavity of the clip body, the plurality of ratchet fingers including at least two ratchet fingers being spaced apart and on opposite sides of the axis of the internal cavity” – two of the opposite sided elements from among 32,34,36,38.  
As regards claim 3, Landsberg ‘190 teaches further limitation of “the plurality of ratchet fingers includes a third and fourth ratchet finger, the first, second, third and fourth ratchet fingers being axially spaced apart about the axis of the cavity” – the other two of opposite-sided from among 32,34,36,38. 
As regards claim 4, Landsberg ‘190 teaches further limitation of “the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” – as shown in Fig 3.  
As regards claim 5, Landsberg ‘190 teaches further limitation of “each of the plurality of retaining clips is integrally molded to the clip body” – as shown and described.  

As regards claim 7, Landsberg ‘190 teaches further limitation of “the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as shown and described.  
As regards claim 8, Landsberg ‘190 teaches further limitation of “each of the retaining clips includes a ramp surface that is adapted to engage with the aperture of the panel and component to cause the retaining clip to flex inwardly when the fastening clip is inserted the aperture of the component and panel” – as shown and described.  
As regards claim 9, Landsberg ‘190 as modified in view of Hauser ‘041 teaches limitations for an “assembly of a panel and a component joined together by a fastening clip, the assembly comprising: a clip body that is inserted into an aperture that extends through the panel and the component, the clip body having an internal cavity that receives a threaded fastener along an axis of the cavity and having a toroidal flange; a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body, each of the retaining clips pressing against an undersurface of the panel to attach the retaining clip to the panel; a plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body, the plurality of biasing tabs biasing the clip body to a centered position within the aperture when the clip body is inserted into the aperture, the plurality of retaining clips and the plurality of biasing tabs being configured to self- center the fastening clip relative to the component and the panel when the fastening clip is inserted non-perpendicular to the component and the panel; a plurality an interface between the component and the panel, so that the Application No. 16/251,523Page 5 of 12seal member is not positioned between the component and the panel” – as the individual limitations are taught and/or made obvious as discussed in greater detail herein above. 
As regards claim 10, Landsberg ‘190 teaches further limitation of “the plurality of ratchet fingers includes a third and fourth ratchet finger, the first, second, third and fourth ratchet fingers being axially spaced apart about the axis of the cavity” – as discussed in greater detail herein above with respect to claims 2,3 for example.  
As regards claim 11, Landsberg ‘190 teaches further limitation of “the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” – as shown and described.  
As regards claim 12, Landsberg ‘190 teaches further limitation of “each of the plurality of retaining clips is integrally molded to the clip body” – as shown and described.  
As regards claim 13, Landsberg ‘190 teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” – as shown and described.  

As regards claim 2, Landsberg ‘190 teaches further limitation of “each of the retaining clips includes a ramp surface that engages with the aperture of the panel and component to cause the retaining clip to flex inwardly when the fastening clip is inserted the aperture of the component and panel” – as shown and described.  
As regards claim 16, one of ordinary skill in the art would recognize that prior art as relied on as discussed herein above shows, describes and/or makes obvious all step limitations for a “method of joining a panel and a component together with a fastener and a fastening clip, the method comprising: inserting the fastening clip through an aperture that extends through the panel and the component, the fastening clip including: a clip body that is inserted into the aperture, the clip body having an internal cavity that receives a threaded fastener along an axis of the cavity and having a toroidal flange; a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body, each of the retaining clips pressing against an undersurface of the panel to attach the retaining clip to the panel; a plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body, the plurality of biasing tabs biasing the clip body to a centered position within the aperture when the clip body is inserted into the aperture, the plurality of retaining clips and the plurality of biasing tabs being configured to self-center the fastening clip relative to the component and the panel when the fastening clip is inserted non-perpendicular to the component and the panel; and a seal member with an upper seal component and a lower seal component, the toroidal flange engaging the seal member to the clip body, an interface between the component and the panel, so that the seal member is not Application No. 16/251,523Page 7 of 12positioned between the component and the panel 
As regards claim 17, Landsberg ‘190 teaches further limitation of “each of the plurality of retaining clips is integrally molded to the clip body” – as shown and described.  
As regards claim 18, Landsberg ‘190 teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” – as shown and described.    
As regards claim 19, Landsberg ‘190 teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as shown and described.  

Response to Arguments
Applicant’s arguments have been considered but are moot because due to the new ground of rejection.  The Hauser ‘041 reference for example discloses that it’s well known to insert a body of a fastening clip through the aligned aperture formed by a fastener and component elements wherein structural elements of a fastening clip and seal member corresponding to claim limitations are discussed herein above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677